Title: To George Washington from Joseph Buell, 18 August 1796
From: Buell, Joseph
To: Washington, George


        
          Sir
          Marietta [Northwest Territory] 18th Augt 1796
        
        Agreable to your Advertisement I have Explored your tract of land lying on the bank of the Ohio five or six Miles below the little Kenhaway the situation of which pleases me. I will Give you five dollars pr Acre for the tract and make the payment agreable to the mode prescribed in your advertisemt. I am Sir your Excelences Most Obedient humble Servt
        
          Joseph Buell
        
      